DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-16 are allowed.

As per claims 1-16, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.

That being said, and with respect to independent claim 1, the prior art of record fails to disclose a production process control method comprising:
acquiring first recorded production process information from a record of production of a preset workpiece, the first recorded production process information comprising a first recorded parameter and a second recorded parameter;
extracting second production process information from the first recorded production process information, the second production process information meeting a preset quality standard and comprising a first satisfied parameter and a second satisfied parameter, the first satisfied parameter corresponding to the first recorded parameter, and the second satisfied parameter corresponding to the second recorded parameter;
establishing a matching model according to the second production process information for correlating the first satisfied parameter with the second satisfied parameter, and establishing a production capability prediction model according to the first satisfied parameter and the second satisfied parameter for predicting production capability;
inputting a value of a first production parameter into the matching model to obtain a value of a second production parameter that is matched with the value of the first parameter for producing the preset workpiece, the first production parameter corresponding to the first satisfied parameter, and the second production parameter corresponding to the second satisfied parameter;
inputting the value of the first production parameter and the value of the second production parameter into the production capability prediction model to calculate a complex production capability index (CPK) value;
determining whether the CPK value reaches a preset capability standard; and
setting the value of the first production parameter and the value of the second production parameter for producing the preset workpiece when the CPK value reaches the preset capability standard.

It is noted that the same rational is applied with respect to independent claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        September 29, 2021
/RDH/